Citation Nr: 1310965	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  04-40 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a disability manifested by rashes, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

2.  Entitlement to service connection for a disability manifested by joint pain of the hands, left ankle, and hips, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

3.  Entitlement to service connection for an intestinal disability, to include hemorrhoids and to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran served on active duty from May 1989 to June 1992.  He had service in Southwest Asia from August 1990 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2007, October 2009 and April 2012, the Board remanded the claims for additional evidentiary development.

In light of the Veteran's statements and the evidence of record, the Board has construed the Veteran's claim for service connection for intestinal disability to include hemorrhoids.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Supplemental Statement of the Case reflects that the originating agency has also addressed the Veteran's hemorrhoids.

The Board's remand in April 2012 noted that the issue of entitlement to service connection for gastroesophageal reflux disease (GERD) had been raised by the record and therefore referred this issue to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The record before the Board does not show that the AOJ has addressed this issue. Consequently, the Board again refers this issue to the AOJ for appropriate action. 


REMAND

Unfortunately the Board finds that further action by the originating agency on the claims on appeal is warranted. 


Disability Manifested by Rashes

The Veteran seeks service connection for a skin condition.  The report of an October 2010 VA skin examination reveals a diagnosis of "hyperpigmentation status post tinea cruris (resolved)."  In a January 2011 addendum, the VA examiner stated generally that the claims folder had been reviewed and that, "the skin rash is less than 50 percent likely caused by service."  The examiner did not provide a rationale for the negative nexus opinion.  Accordingly, the Board remanded the claim in April 2012 for further VA opinion.  

In a May 2012 report, the VA examiner determined that the Veteran did not have a skin rash or disorder.  The examiner concluded that "a thorough review of the medical records does not indicate any current skin rash or disorder during the pendency of this claim."  The examiner explained that the Veteran had a groin rash caused by tinea cruris in the past which resolved with some residual hyperpigmentation of the groin and that there were no complaints or treatment for tinea cruris while in service.  

In a VA Form 21-4138 received at the Board in March 2013, the Veteran indicated that he received treatment in June 2011 for "facial cellulitis" from Brooklyn Hospital.  VA is therefore on notice of records that may be supportive of the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  The originating agency should undertake appropriate development to obtain the outstanding records.

Moreover, the Veteran was last afforded a VA examination of the skin in October 2010.  In light of the Veteran's report of receiving treatment for a skin condition in June 2011, the Board finds that further VA examination and opinion are also warranted.  

A Disability Manifested by Joint Pain of the Left Ankle, Hands and Hips

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran seeks service connection for a disability manifested by joint pain of the left ankle, hands and hips.  

A December 2010 examination report reveals that the Veteran had full range of motion of the left ankle and hips, but he had pain with motion that increased with repetitive motion.  The diagnoses included, "no significant pathology of the ankles and hips."  A December 2010 hand examination report reflects complaints of bilateral hand problems (pain, numbness, and weakness) since service treated with analgesics as needed.  The Veteran reported intermittent pain, weakness, and numbness.  The diagnosis was, "no orthopedic conditions of the hands."  

The Board remanded the case in April 2012 for VA medical opinion to include whether the Veteran's symptoms of pain in the hands, left ankle and hip demonstrate objective evidence of a chronic multisymptom illness that has no diagnosis.  The Board emphasized that a complete rationale for all opinions was required.  

In a May 2012 report, a VA physician concluded that, "based on history, physical examination and C file review, Veteran does not have a disability of the hands, left ankle and hip and his symptoms do not indicate an undiagnosed or multisymptom illness."  No rationale was provided and no reference was made to any specific clinical findings, history or treatment as to why the Veteran's symptoms do not indicate an undiagnosed or multisymptom illness. 

In light of the above, the Board finds that May 2012 opinion is inadequate as the VA physician did not provide a rationale for the negative nexus opinion.  Accordingly, the claim must be remanded. 


Intestinal Disability, to include Hemorrhoids

The Veteran seeks service connection for an intestinal disability.  The record reflects that he received treatment for constipation in service.  He has reported a history of hemorrhoids for many years and is currently diagnosed as having hemorrhoids.    

In May 2012, a VA examination was conducted to determine the nature and etiology of all lower gastrointestinal disorders during the pendency of the claim.  The examiner concluded that the Veteran did not have symptoms or signs or diagnosis of irritable bowel syndrome or any other lower gastrointestinal conditions except hemorrhoids.  The examiner, however, failed to provide an opinion as to the whether the Veteran's hemorrhoids are attributable to his active service.    

The Board finds that May 2012 opinion is inadequate as the VA physician did not provide a nexus opinion for the currently diagnosed hemorrhoids.  Hence, another remand of this matter is required.  See Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain all outstanding records, pertinent to the Veteran's claims, to include records pertaining to treatment of the Veteran for a skin condition at the Brooklyn Hospital.    

If any requested records are not available, the claims file should be annotated to reflect such and the Veteran and his representative notified.

2.  Then, the Veteran should be scheduled for a VA examination by a physician with sufficient expertise to ascertain the nature and etiology of any skin disorders present during the pendency of this claim.  

The Veteran's claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

With respect to each skin disorder currently present or present at any time during the pendency of the claim, the examiner should state whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is related to injury or disease incurred in service; or proximately due to or aggravated (permanently worsened) by a service-connected disability.

Whether it is at least as likely as not (i.e., at least 50 percent probable) the Veteran has an unexplained skin (dermatological) disability due to an undiagnosed illness or a medically unexplained multisymptom illness.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should fully explain why he or she is unable to do so.

3.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be provided to the May 2012 VA examiner, who should be requested to prepare an addendum providing specific rationale for the previously provided opinion stating that the Veteran's symptoms (joint pain of the hands, left ankle and hips and weakness in the hands) do not indicate an undiagnosed or multisymptom illness.

If the May 2012 VA examiner is not available, the claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be forwarded to another physician with sufficient expertise who should be requested to review the Veteran's pertinent history and provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran has or has had any time during the pendency of the claim a disability manifested by joint pain of the hands, left ankle, and/or hips due to an undiagnosed illness or a medically unexplained multisymtpom illness and an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's signs and symptoms (joint pain of the hands, left ankle, and hips, and numbness and weakness of the hands) constitute collectively a multisymptom illness that has no diagnosis.  

The rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should fully explain why he or she is unable to do so.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.
 
4.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be returned to the May 2012 VA examiner, who should be requested to prepare an addendum providing a nexus statement for the Veteran's currently diagnosed hemorrhoids.  The examiner should determine whether it is at least as likely as not (i.e., at least 50 percent probable) that the hemorrhoids are etiologically related to active service.  

If the May 2012 VA examiner is not available, the claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be forwarded to another physician with sufficient expertise who should be requested to review the Veteran's pertinent history and provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the hemorrhoids are etiologically related to active service.  

For purposes of the opinion, the examiner should assume that the Veteran is credible.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should fully explain why he or she is unable to do so.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for an examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

6.  The RO or the AMC should also undertake any other development it determines to be warranted. 

7.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further action, if otherwise in order. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


